 

 

 

 

 

 

 

 

 

 

 

US. DISTRICT oe N iy NY.
UNITED STATES DISTRICT COURT DEC 0 9 2019
FOR THE NORTHERN DISTRICT OF NEW YORK
AT O'CLOCK |
ALPVEX, INC John M. Domurad, Clefk - Utica
PLAINTIFF, "Civil Action No. 17-CV-0388 (DNH/CFH)

VS. . STIPULATION OF DISMISSAL WITH

ACIA, LLC, JOHN SWAN LTD., and _ PREJUDICE AND WITHOUT COSTS

KARL SWAN, Individually, as Managing
Member of ACIA, LLC, and as Shareholder
of JOHN SWAN LTD., GRAEME
McDOWELL, Individually, and as Member
of ACIA, LLC, and BARRY McLEAN,

DEFENDANTS.

 

IT IS HEREBY stipulated and agreed by the undersigned that all claims, counterclaims,
and/or cross-claims asserted by and between Plaintiff, ALPVEX, Inc. and Defendant, Graeme
McDowell, individually, and as a member of ACIA, LLC in the above-entitled action be and is
hereby dismissed with prejudice and without costs,

MANTELL, PRINCE & REYNOLDS
Attomeys for Plsiftiff, ALP Inc.

 

 

 

 

Dated:
| d/o%go1? Utica, NY
